Citation Nr: 0114306	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-09 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for chronic nephritis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.  

This matter arises from a February 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

As a preliminary matter, the Board notes that the veteran had 
appealed the RO's decision with respect to a denial of 
pension benefits.  It was explained to the veteran that his 
current disability rating afforded him a greater benefit than 
would the award of pension benefits.  While he appealed that 
decision, he subsequently contacted the RO through his wife 
to withdraw that aspect of his claim.  In addition, in his 
substantive appeal, the veteran requested that he be afforded 
a personal hearing before a Member of the Board.  By a 
statement of August 2000, the veteran withdrew his request 
for a personal hearing.  Accordingly, the Board will proceed 
with its review of the veteran's appeal at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  The veteran's service-connected chronic nephritis is 
objectively shown to involve symptomatology most consistent 
with constant or recurring albumin with hyaline and granular 
casts or red blood cells.  



CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 30 
percent for the veteran's chronic nephritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.115(a), 4.115(b), Diagnostic Code 
7502 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the severity of his chronic 
nephritis is greater than reflected by the currently assigned 
30 percent evaluation.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
applies to all pending claims for VA benefits and which 
provides that the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by 
the VA.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Among its other provisions, this law 
redefines the obligation of the VA with respect to the duty 
to assist.  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate a claim.  See VCAA, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to 
be codified as amended at 38 U.S.C. § 5103A).  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA, the VA's redefined 
duty to assist has been fulfilled.  The Board finds that the 
veteran has been provided adequate notice as to the evidence 
needed to substantiate his claim for an increased rating.  
The Board concludes that the discussions as contained in the 
rating decision, in the statement of the case, and in the 
supplemental statement of the case, in addition to letters 
sent to the veteran, have provided him with notice of the 
applicable regulations and with sufficient information 
regarding the evidence necessary to substantiate his claim.  
The Board finds, therefore, that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  The Board concludes that the VA does not have 
any further outstanding duty to inform the veteran that any 
additional information or evidence is necessary.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Such evidence includes the veteran's service 
medical records, records of treatment following service, a 
report of a VA rating examination, statements by the 
veteran's wife and associates, and personal statements made 
by the veteran in support of his claim.  In addition, in his 
substantive appeal, the veteran had requested that he be 
afforded a personal hearing before a Member of the Board, but 
subsequently withdrew that request.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts have been made by the VA to obtain 
evidence necessary to substantiate his claim for an increased 
rating.  Therefore, no further assistance to the veteran 
regarding development of evidence is required, and would 
otherwise be unproductive.  See VCAA; McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Further, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).  

Historically, service connection for chronic nephritis was 
established by a June 1946 rating decision, and an initial 10 
percent evaluation was assigned, effective from February 27, 
1946.  By a July 1948 rating decision, the veteran's assigned 
disability rating was increased to 30 percent, effective from 
May 4, 1948.  That disability rating has remained in effect 
until the present time.  

In December 1999, the veteran filed a claim for an increased 
rating, contending, in substance that the severity of his 
service-connected chronic nephritis had increased.  He 
underwent a VA rating examination, and his claim was 
subsequently denied by a February 2000 rating decision.  This 
appeal followed.  

Contemporaneous clinical treatment records dating from March 
1996 through May 2000 show that veteran had a long history of 
nephritis with albuminuria dating back to 1946, and that he 
had been seen for a variety of debilitating orthopedic 
disorders including hip and knee replacements and 
osteoarthritis.  Clinical treatment records dating from 
October 1998 through November 1999 show that his blood 
pressure ranged from a high of 152/78 to 100/60 with systolic 
readings predominantly in the range of the 120s and diastolic 
readings in the 70s.  He was noted to have a history of blood 
and protein in his urine due to a kidney injury in service.  
In June 1999, the veteran was noted to have a small amount of 
blood and protein present in his urine.  It was also noted 
that the veteran had fallen on the carpet several days 
earlier and had apparently injured his left knee as the 
veteran reported experiencing some swelling of the left inner 
knee up to 2/3 of the thigh which was painful and bruised, 
but which had reportedly gotten better every day since the 
incident.  There was, however, no report of edema related to 
the veteran's service-connected disability.  The records also 
reflect that the veteran was admitted as an inpatient for one 
day in May 2000 for what was diagnosed as fever and frequent 
urination.  At that time, the veteran was shown to have a 
small echogenic structure within the mid pole of the right 
kidney, most likely representing a non-obstructing calculus.  
There was duplication of both collecting systems which 
appeared otherwise unremarkable.  No hydronephrosis was 
noted, and renal echogenicity was unremarkable.  The prostate 
was enlarged, but the bladder images were unremarkable.  

The veteran underwent a VA rating examination in February 
2000.  The report of that examination shows that he had 
problems with nephritis ever since his discharge from 
service.  According to the veteran, he had increasing urinary 
frequency and nocturia over the years, and had blood in his 
urine.  He reported that he experienced nocturia some three 
to four times per night, and urinated some five times during 
the day.  The veteran offered that he had developed a series 
of kidney infections over the years, and when he had an 
infection, voiding became painful.  In addition, he reported 
experiencing urine urgency and frequency with incontinence 
occurring several times per week, and indicated that he had a 
container at his bedside in order not to have to make a trip 
to the bathroom at night.  Other than treatment for his 
urinary tract and kidney infections, the veteran had not 
undergone any other treatment or surgery.  He had not 
experienced any kidney stones or malignancy of the kidneys.  

On examination, the examiner noted that the veteran 
experienced difficulty recounting the details of his medical 
history, and it was necessary for his wife to assist him in 
that regard.  The examiner noted that physical examination at 
the time was essentially unremarkable.  Laboratory studies 
were conducted, and the urinalysis was positive for protein 
and blood.  Granular casts and hyaline casts were also 
present.  White blood count was 7.2, hemoglobin was 14.0, and 
platelets were 264.  Renal function tests were normal, 
glucose was 114, and electrolytes were normal.  The examiner 
concluded with a diagnosis of chronic nephritis, based upon 
the abnormal urinary findings of casts and testing positive 
for blood.  The examiner noted that the veteran had 
experienced problems with blood, and had problems with 
urination dating back to his time in service.  He indicated 
that blood urea nitrogen (BUN) and creatinine were normal at 
that time.  The veteran was considered to be functional for 
minimal and sedentary activity consistent with his age.  

The criteria for evaluating the veteran's service-connected 
nephritis is set forth at 38 C.F.R. § 4.115b, Diagnostic Code 
7502 (2000).  Under that diagnostic code chronic nephritis is 
to be rated as renal dysfunction under 38 C.F.R. § 4.115a 
(2000).  Under those criteria, a 30 percent evaluation is 
contemplated where there is albumin constant or recurring 
with hyaline and granular casts or red blood cells; or 
transient or slight edema or hypertension at least 10 percent 
disabling under Diagnostic Code 7101.  A 60 percent 
evaluation is warranted for constant albuminuria with some 
edema; or definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  For assignment of an 80 percent rating, there 
must be symptomatology consistent with persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
A 100 percent evaluation is contemplated where regular 
dialysis is required, or precluding more than sedentary 
activity from one of the following:  persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular.  Id.  

The Board also notes that the evaluative criteria set forth 
under 38 C.F.R. § 4.115a also provided for problems 
associated with urinary frequency.  Under that criteria, a 20 
percent evaluation is contemplated for daytime voiding 
intervals between one and two hours, or; awakening to void 
three to four times per night.  A 40 percent evaluation, the 
highest rating available for urinary frequency problems, is 
contemplated where there is a daytime voiding interval less 
than one hour, or; awakening to void five or more times per 
night.  Id.  

Vascular hypertension, referred to in the criteria for 
evaluating renal dysfunction is evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2000).  Under that diagnostic 
code, a 10 percent rating is assigned where there is 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
to control.  A 20 percent evaluation is contemplated where 
diastolic pressure is predominantly 110 or more, or; where 
systolic pressure is predominantly 200 or more.  A 40 percent 
evaluation is contemplated where diastolic pressure is 
predominantly 120 or more.  Id.  

The Board has evaluated the foregoing, and after a thorough 
review of all relevant evidence, must conclude that the 
currently assigned 30 percent evaluation for the veteran's 
chronic nephritis is appropriate, and that the preponderance 
of the evidence is against assignment of an evaluation in 
excess of 30 percent under any diagnostic code.  In reaching 
that decision, the Board has considered the veteran's 
objectively demonstrated symptomatology as reflected in his 
VA rating examination report and in the clinical treatment 
records, but finds that his symptomatology is not of such 
severity as to meet the criteria for an evaluation in excess 
of 30 percent.  In addition, the Board has considered whether 
the veteran might be entitled to a higher 40 percent rating 
under the provisions of 38 C.F.R. § 4.115a, under which 
urinary frequency is evaluated.  

However, as the veteran reported at the time of his February 
2000 rating examination, his urinary frequency and nocturia 
was only sufficient to warrant assignment of a 20 percent 
evaluation under that criteria.  While the veteran reported 
that he awakened to void some three to four times per night, 
such frequency did not meet the criteria for assignment of a 
40 percent evaluation which requires awakening to void five 
or more times per night.  Further, the veteran's reported 
daytime voiding frequency did not meet the criteria for 
assignment of a 40 percent evaluation.  

In any event, as the veteran pointed out through his 
representative, he has experienced recurrent albumin with 
hyaline and granular casts and red blood cells.  Such 
findings were essentially confirmed by the findings as 
contained in the report of his rating examination and the 
clinical treatment records.  However, such symptomatology is 
consistent with the criteria for assignment of a 30 percent 
evaluation, and not more.  There is no clinical evidence of 
edema associated with the veteran's service-connected 
nephritis and on most recent examination, the VA examiner 
noted that physical examination of the veteran was 
essentially unremarkable.  The Board has considered whether 
the veteran has experienced hypertension to a degree of 
severity sufficient to warrant assignment of a 40 percent 
evaluation.  However, after a review of all listed blood 
pressure readings as contained in the rating examination 
report and in the clinical treatment records, the Board must 
conclude that applying the criteria set forth at Diagnostic 
Code 7101 to the veteran's objectively demonstrated blood 
pressure readings, he would not be entitled to a compensable 
rating under that diagnostic code.  The Board reaches a 
similar conclusion with the lack of a history of diastolic 
pressure predominantly 100 or more and requiring continuous 
medication for control.  Hence, the veteran's blood pressure 
readings would not be a proper basis upon which to grant an 
increased rating.  

Further, the Board observes that there is no evidence of a 
definite decrease in kidney function of such severity as to 
warrant assignment of a 60 percent evaluation.  The veteran's 
BUN reading, per the VA rating examination report was normal.  
Accordingly, the Board must deny the veteran's claim for an 
increased rating, as his overall symptomatology is not shown 
to be of such severity as to warrant an evaluation in excess 
of 30 percent.  

Although the Board has denied the veteran's claim for an 
increased rating for his chronic nephritis on a schedular 
basis, it is not precluded from consideration of the 
veteran's claim on an extraschedular basis.  The potential 
application of Title 38 of the Code of Federal Regulations 
(2000), in addition to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000) have also been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  However, there has been no showing that the 
disability under consideration, chronic nephritis, has caused 
marked interference with employment, has necessitated 
frequent periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  The Board recognizes that the veteran experiences 
difficulty as a result of his nocturia and urgency in 
voiding.  The Board also notes that it has been necessary for 
the veteran to seek treatment for painful kidney infections 
incurred as a result of his service-connected nephritis.  
However, he has not undergone any frequent inpatient 
treatment for his chronic nephritis, and until his 
retirement, he had been consistently gainfully employed since 
his discharge from service.  The Board finds no evidence of 
an exceptional or unusual disability picture in this case 
which renders impracticable the application of the regular 
schedular standards.  In that regard, the Board observes that 
the applicable rating criteria contemplate higher disability 
ratings for the veteran's chronic nephritis on a schedular 
basis.  However, his objectively manifested symptomatology 
has not been found to be of such severity as to warrant 
assignment of an evaluation in excess of 30 percent on a 
schedular basis.  Likewise, referral for consideration of an 
extraschedular rating is not warranted here.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
veteran's chronic nephritis is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

